         Entered on Docket May 28, 2019
                                                            Below is the Order of the Court.



1
                                                            _____________________
                                                            Brian D. Lynch
2
                                                            U.S. Bankruptcy Judge
                                                            (Dated as of Entered on Docket date above)
3

4

5

6
      _____________________________________________________________________________
7

8                             UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF WASHINGTON AT TACOMA
9
      In re:                                                                   Chapter 13
10

11
      DIANE RENEE ERDMANN,                                            Case No. 19-41238-BDL

12                                   Debtor.                      ORDER OF REASSIGNMENT
                                                                         OF CASE
13

14             THIS MATTER came on for hearing before this Court sua sponte; the undersigned is of

15   the opinion that it is in the best interests of the parties to reassign this case to Judge Mary Jo
16
     Heston, who has related cases. Therefore, it is hereby
17
               ORDERED that the above-captioned case shall be reassigned to Judge Mary Jo
18
     Heston, effective immediately. All further pleadings and hearings are to be noted accordingly.
19
                                               ///End of Order///
20

21

22

23

24

25


     Order of Reassignment of Case




      Case 19-41238-MJH         Doc 26     Filed 05/28/19    Ent. 05/28/19 15:23:26           Pg. 1 of 1
